
	
		III
		111th CONGRESS
		2d Session
		S. RES. 686
		IN THE SENATE OF THE UNITED STATES
		
			November 19, 2010
			Ms. Collins (for herself
			 and Ms. Snowe) submitted the following
			 resolution; which was referred to the Committee on the Judiciary
		
		
			December 1, 2010
			Committee discharged; considered and agreed
			 to
		
		RESOLUTION
		Designating December 11, 2010, as
		  Wreaths Across America Day. 
	
	
		Whereas 19 years ago, the Wreaths Across America project
			 began an annual tradition, during the month of December, of donating,
			 transporting, and placing Maine balsam fir holiday wreaths on the graves of the
			 fallen heroes buried at Arlington National Cemetery;
		Whereas since that tradition began, through the hard work
			 and generosity of the individuals involved in the Wreaths Across America
			 project, hundreds of thousands of wreaths have been sent to national cemeteries
			 and veterans memorials in every State and to locations overseas;
		Whereas in 2009, wreaths were sent to over 400 locations
			 across the United States, 100 more locations than the previous year, and 24
			 sites overseas;
		Whereas in December 2010, the Patriot Guard Riders, a
			 motorcycle and motor vehicle group that is dedicated to patriotic events and
			 includes more than 200,000 members nationwide, will continue their tradition of
			 escorting a tractor-trailer filled with donated wreaths from Harrington, Maine,
			 to Arlington National Cemetery;
		Whereas thousands of individuals volunteer each December
			 to escort and lay the wreaths;
		Whereas December 12, 2009, was previously designated by
			 the Senate as Wreaths Across America Day; and
		Whereas the Wreaths Across America project will continue
			 its proud legacy on December 11, 2010, bringing 15,000 wreaths to Arlington
			 National Cemetery on that day: Now, therefore, be it
		
	
		That the Senate—
			(1)designates
			 December 11, 2010, as Wreaths Across America Day;
			(2)honors the
			 Wreaths Across America project, the Patriot Guard Riders, and all of the
			 volunteers and donors involved in this worthy tradition; and
			(3)recognizes the
			 sacrifices our veterans, members of the Armed Forces, and their families have
			 made, and continue to make, for our great Nation.
			
